DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 01 September 2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 8-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 September 2022.

Specification
The disclosure is objected to because of the following informalities:  Paragraph 104 is missing temperature units and has squares in the place thereof.  Paragraph 116 recites misspelling of “Mo6+Mo6+”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Duren et al. (US 2014/0264708).
Considering claim 1, Van Duren teaches optical absorbers and solar cells comprising the absorbers (abstract).  The absorber comprises a semiconductor material (Paragraph 9) and has a bandgap which is graded through the thickness of the layer (Paragraph 10).  An example is taught of a CZTS (CuxZnySnzS(4+w)(1-u)Se(4+w)u compound graded throughout the thickness of the layer with silver (Paragraph 122; Figure 9 – reproduced below) (i.e. a chalcogenide film comprising a transition metal of Ag and chalcogen elements of S and Se).  As such, Van Duren anticipates that which is claimed.

    PNG
    media_image1.png
    467
    829
    media_image1.png
    Greyscale

Considering claim 2, Figure 9 of Van Duren depicts where the Ag concentration changes continuously from a Ag-rich portion on the right of the arrow to a Ag-poor region on the left.
Considering claim 6, Figure 10 (reproduced below) of Van Duren depicts where a double grading occurs with each of the Ag and S having a gradient in plane.

    PNG
    media_image2.png
    466
    831
    media_image2.png
    Greyscale

Considering claim 7, Figure 7 above depicts where the Ag and S gradients are perpendicular toward the right side of the arrow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Van Duren et al. (US 2014/0264708).
Considering claim 4, in addition to the disclosure as outlined above, Van Duren teaches where the chalcogenide film comprises CuxSnySez where x, y, and z may vary in value exemplified in where the x and y values for the metals range from 1-2 and the value of the chalcogen varies from 1-4 (Paragraph 138).  
While not teaching a singular example of the instantly claimed composition this would have been obvious to one of ordinary skill in the art in view of the teachings of Van Duren as this is considered a conventionally known composition of transitional and chalcogen materials known to form semiconducting absorber layers and one would have had a reasonable expectation of success.  Further, the composition disclosed by Van Duren overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 5, Van Duren teaches the use of Ti, Zr, V, Mo, W, etc. and S,  Se, etc. (Paragraph 9-10).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the instant claims is that of Van Duren as outlined above.  Van Duren does not teach or suggest the claimed thickness differential combined with the gradient.
Other relevant prior art is that of Campbell (US 2008/0121859) who teaches a thinner layer of a transition metal and chalcogen (Paragraph 25; Figure 3).  However, there is no teaching or suggestion that the decrease in the thickness occurs with a decrease in an element.  Further, Figure 3 of Campbell does not include a scale and the courts have held that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.  See MPEP 2125 (II).  As such, Campbell is deficient in teaching the limitations of claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oladeji (US 2011/0027940), Imonigie et al. (US 2012/0276725), Pickett et all. (US 2017/0330748), Farshchi et al. (US 2018/0158973) teach transitional metal chalcogenide films with a gradient similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/           Primary Examiner, Art Unit 1784